Title: To George Washington from Nicholas Fitzhugh, 15 March 1798
From: Fitzhugh, Nicholas
To: Washington, George



Dear sir
Ravensworth March 15 1798

I send you by the Bearer 2 black heart Cherry trees, a two pound pear, an one pound pear and a French Pear imported by Mr George Digges of Maryland, the name of which he could not inform me, having lost the Labels. I am sorry that I have been prevented from sending them sooner, having been detained from Home longer than I expected, by unforeseen business; however I hope it is not too late to set out Trees.
You will much oblige me if you can spare me a few Garden Herbs, particularly the Rasberry & Goosberry. Be pleased to make

my Respects to your Lady & Family (in which request Mrs Fitzhugh joins me) and believe me to be Dear sir Yours with Esteem

N. Fitzhugh

